Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: this claim recites the limitations “the second gate driving output circuit is configured to generate a second gate driving signal outputted simultaneously with the first gate driving signal based on the first gate driving signal, a first clock signal, and a second clock signal.” The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required.
Claims 17 and 27 are objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 1.”  Examiner recommends amending this claim to incorporate all of the limitations of claim 1 into claim 17. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Hwang (U.S. Patent Pub. No. 2007/0296682).
	Regarding claim 1, Hwang teaches a shift register unit (Hwang: Figs. 4-7 and para 0040-0080, shift register), comprising a first gate driving output circuit and a second gate driving output circuit (Hwang: Figs. 4-7 and para 0040-0080, 20 and 10), wherein the first gate driving output circuit is configured to output a first gate driving signal through a first gate driving signal output terminal (Hwang: Figs. 4-7 and para 0040-0080, 20 and 10); and the second gate driving output circuit is configured to generate a second gate driving signal outputted simultaneously with the first gate driving signal based on the first gate driving signal, a first clock signal, and a second clock signal (Hwang: Figs. 5-7 and para 0040-0080, CKV1 and CKV2).
Regarding claim 2, Hwang teaches wherein the first gate driving signal and the second gate driving signal are inverted in phase (Hwang: Figs. 4-7 and para 0025-0040 and 0050-0070, first inverted clock and second inverted clock).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Lee et al. (U.S. Patent Pub. No. 2003/0043104).

Lee teaches wherein the second gate driving circuit comprises a first pull-down node control circuit, a pull-down circuit, and an output control circuit (Lee: Figs. 2, 4, and 6-7 and para 0008-0020 and 0040-0075), wherein, the output control circuit is used to control connection or disconnection between a second gate driving signal output terminal and a first voltage terminal under the control of the first gate driving signal (Lee: Figs. 2, 4, and 6-7 and para 0008-0020 and 0040-0075); the first pull-down node control circuit is used to control a potential of a first pull-down node under the control of the first gate driving signal, the first clock signal (Lee: Figs. 2, 4, and 6-7 and para 0008-0020 and 0040-0075), and the second clock signal (Lee: Figs. 2, 4, and 6-7 and para 0008-0020 and 0040-0075); and the pull-down circuit is used to control connection or disconnection between the second gate driving signal output terminal and a second voltage terminal under the control of the potential of the first pull-down node (Lee: Figs. 2, 4, and 6-7 and para 0008-0020 and 0040-0075). They are analogous art because 
Regarding claim 4, the combination teaches wherein the first pull-down node control circuit is electrically connected to a first gate driving signal output terminal (Lee: Figs. 2, 4, and 6-7 and para 0008-0020 and 0040-0075), the first clock signal terminal, the second clock signal terminal, the first pull-down node, the first voltage terminal (Lee: Figs. 2, 4, and 6-7 and para 0008-0020 and 0040-0075) and a third voltage terminal, and is configured to control connection or disconnection (Lee: Figs. 2, 4, and 6-7 and para 0008-0020 and 0040-0075).
Regarding claim 5, the combination teaches wherein the first pull-down node control circuit is further configured to control the potential of the first pull-down node based on the second gate driving signal (Lee: Figs. 2, 4, and 6-7 and para 0008-0020 and 0040-0075).
Regarding claim 27, this claim is similarly rejected based on the same rationale as claim 1.
Allowable Subject Matter
Claims 5-16 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the above objections. Claim 17 would be allowable if rewritten to overcome the objections.	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEJOON AHN/Examiner, Art Unit 2628